Citation Nr: 1215594	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO. 10-43 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for lumbar degenerative disk disease. 

2. Entitlement to service connection for sciatic neuritis of the bilateral lower extremities, claimed as secondary to lumbar degenerative disk disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active military duty from March 1951 to February 1953.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was injured in an automobile accident while stationed in Germany in February or March of 1952. He describes this accident in an accident report completed in October 2009 and in multiple written statements also submitted in October 2009. He asserts it was a cold morning and the roads were frozen when he and fellow soldiers were riding in the back of a military vehicle along with equipment. The vehicle slid off the highway and into an embankment, and a truck riding behind his vehicle also slid off the road and down the embankment onto his vehicle, with the equipment from the truck coming down on top of him and the other soldiers riding in the vehicle. He was taken to a hospital along with other soldiers involved in the accident, but he was not believed to be seriously injured and was released, returning to his barracks. In the days that followed he began having back and leg pain. However, he reports that he did not seek further treatment in service because he did not wish to delay his release from service. 

In the Veteran's retelling he recalls that he was to be released from service in a matter of months. However, service records reflect that he was not separated from service until February 1953. The Board recognizes that the long interval between service and the Veteran's filing of his claim may have taken its toll on the clarity or accuracy of the Veteran's recollections. 

Service medical records of treatment appear to be missing in this case, and morning reports were accordingly sought. These reports indicate that the Veteran was on sick call on three days in February of 1952: the fourth, the eighth, and the twelfth of that month. The Veteran's service separation examination in February 1953 provides no indication of any medical condition whatsoever. 

The Veteran has stated that he had ongoing back trouble post service, and has submitted post-service private hospitalization records reflecting a lumbar diskectomy in July 1960 and an additional diskectomy later in the 1960s. Submitted private hospitalization records from this interval do not provide a history of back disability prior to 1960. Rather, the first accounts of difficulties from service are in submitted statements by the Veteran in 2009. 

The Veteran in December 2009 submitted a statement by a co-worker who asserts that he worked with the Veteran at the same company both before the Veteran's period of service and after the Veteran's period of service. He stated that he knew of the Veteran's work as a press feeder after the Veteran's service discharge, of the Veteran beginning to have back and leg problems following service, and of the Veteran's hospitalization on multiple occasions, treated with traction and therapy, and ultimately back surgery. He added that the Veteran and ultimately returned to work for the same company assigned to lighter duties, with the Veteran's last noted position as a janitor for the company. 

Neither the Veteran nor his co-worker have provided a clear statement of the sequence of symptoms experienced by the Veteran in service or post service, but the Veteran has provided a narrative indicating some continuity of symptoms from the time of the back injury in service. Such a narrative of injury in service and continuity of symptoms, coupled with the objective evidence of lumbar disk rupture with surgery in July 1960, support the need for a VA examination to address the Veteran's claim. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). VA has yet to afford the Veteran such an examination.

The requirement for such an examination is enhanced by the heightened duty to develop the claim with alternative evidence, based on the absence of service treatment records whose prior existence is documented by obtained morning reports. See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a) (2011). Additionally, because service treatment records are missing, heightened consideration is to be afforded such alternative evidence as private medical records showing treatment of the claimed disability, fellow service personnel statements, personal testimony, etcetera. 

The claim for service connection for sciatic neuritis of the lower extremities as secondary to lumbar degenerative disk disease is necessarily inextricably intertwined with the claim for service connection for lumbar degenerative disk disease. The Court has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, both issues must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.)

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims the subject of appeal. Undertake indicated development, with the Veteran's assistance, as appropriate. 

2. Thereafter, afford the Veteran a VA examination by an orthopedic spine specialist or spine surgeon, to address the nature and etiology of his lumbar degenerative disc disease, and to address the nature of any secondary sciatic neuritis of the lower extremities. The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review. All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and etiology of the Veteran's lumbar degenerative disc disease and any lower extremity neuropathy. The tests and studies performed, and their results, should be discussed in the examination report. The examiner should also do the following:

a. The examiner should note that this examination is necessitated by the Veteran's contentions of lumbar degenerative disk disease originating from an automobile injury which allegedly occurred in Germany in February or March of 1952. To provide the requested opinions the examiner will have to assess the credibility of the Veteran's narrative of injury in service, the likely extent of that injury and any residuals, and the credibility of the Veteran's history of treatment or symptoms of disability following that injury to the extent these are not independently corroborated. Service sick call records establish that the Veteran was on sick call on February 4, February 8, and February 12 of 1952, but provide no details as to the nature of treatment. The Veteran's service treatment records are lost, and there is thus a heightened duty to seek alternative evidence, including the requested medical opinion based on both the Veteran's narrative and such other evidence as may be gleaned from the record and examination interview of the Veteran. Private hospitalization records establish that the Veteran underwent lumbar laminectomy in July 1960, with multiple other hospitalizations or treatments in the 1960s for low back degenerative disk disease. (Copies of these records are contained within the claims file) The case thus presents a gap between the Veteran's service separation in February 1953 and the documented July 1960 surgery that is filled only by the Veteran's own statements. (A statement by a coworker, also in the claims file, is not very helpful in filling this gap.) The examiner should therefore obtain a careful history from the Veteran, and should assess the credibility of that history and the likelihood that degenerative disk disease of the low back originate from service, including on based on available evidence and the examiner's expert knowledge of injuries as they may relate to back disabilities. 

b. The examiner should address clinical evidence that may serve to support (or not support) the Veteran's asserted automobile injury in service and lumbar degenerative disk disease originating from that automobile accident. 

c. The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar degenerative disk disease developed in service, including due to the alleged automobile accident in Germany in February or March of 1952. The examiner must provide complete explanations (to allow an adjudicator to weigh the opinion against contrary medical evidence) for all conclusions drawn and all opinions expressed. 

d. The examiner should also address the nature, extent, and etiology of any neuropathy of the lower extremities, including whether it is at least as likely as not (50 percent or greater probability) that this is caused by lumbar degenerative disk disease. 

e. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must explain why that is so. 

3. Thereafter, readjudicate the remanded claims. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).



